Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 1 of 21 PageID #: 102446




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


   TQ DELTA, LLC,

                                 Plaintiff;

                   v.                                 Civil Action No. 13-1835-RGA

   2WIRE, INC.,

                                 Defendant.


                                    MEMORANDUM OPINION


  Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews, Paul
  W. McAndrews, Rajendra A. Chiplunkar, Ashley M. Ratycz, MCANDREWS, HELD &
  MALLOY, LTD., Chicago, IL,

  Attorneys for Plaintiff.

  Jody C. Barillare, MORGAN LEWIS & BOCKIUS LLP, Wilmington, DE; Brett Schuman,
  Rachel M. Walsh, GOODWIN PROCTER LLP, San Francisco, CA; Douglas J. Kline,
  GOODWIN PROCTER LLP, Boston, MA; Andrew S. Ong, GOODWIN PROCTER LLP,
  Redwood City, CA; Cindy Chang, GOODWIN PROCTER LLP, New York, NY,

  Attorneys for Defendant.



  August 16, 2021
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 2 of 21 PageID #: 102447




  /s/ Richard G. Andrews
  ANDREWS, U.S. DISTRICT JUDGE:

          Before the Court is Defendant’s Motion for Summary Judgment of Invalidity of the

  Family 4 Patents (D.I. 1460) and Plaintiff’s Motion for Summary Judgment of No Invalidity

  (D.I. 1470).

     I have considered the parties’ briefing. (D.I. 1461, 1471, 1513, 1519, 1526, 1539).

     I.      BACKGROUND

          Plaintiff TQ Delta filed suit against Defendant 2Wire alleging infringement of twenty-

  four patents that span six different patent families. (D.I. 6). The Court divided the case into

  separate trials based on the patent families. (D.I. 280). This motion concerns the Family 4

  Patents, U.S. Patent Nos.: 7,292,627 (“the ʼ627 Patent”), 8,090,008 (“the ʼ008 Patent”), and

  8,073,041 (“the ʼ041 Patent”). The patents-at-issue are directed to a system and method for

  scrambling the phase characteristics of carrier signals. Plaintiff accuses Customer Premise

  Equipment (“CPE”) products. (D.I. 1479-1, Exh. A at 48 of 163). Plaintiff alleges infringement

  of Claim 26 of the ʼ627 Patent, Claim 14 of the ʼ008 Patent, and Claim 14 of the ʼ041 Patent.

  Claim 26 of the ʼ627 Patent depends on Claim 20. Claim 20 recites:

                 20. A multicarrier modulation transceiver that uses a transmission signal having a
                 plurality of carrier signals for modulating an input bit stream, each carrier signal
                 having a phase characteristic associated with the input bit stream, wherein the
                 multicarrier modulation transceiver is capable of associating each carrier signal
                 with a value determined independently of any input bit value carried by that
                 carrier signal, computing a phase shift for each carrier signal based on the value
                 associated with that carrier signal and combining the phase shift computed for
                 each carrier signal with the phase characteristic of that carrier signal so as to
                 substantially scramble the phase characteristics of the plurality of carrier signals.

  ʼ627 Patent at cols. 11:64-12:11. Claim 26 recites:

                 26. The transceiver of claim 20 wherein the value varies with each DMT symbol.

  Id. at col. 12:30-31.



                                                    2
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 3 of 21 PageID #: 102448




         Claim 14 of the ʼ008 Patent recites:

                 14. A multicarrier system including a first transceiver that uses a plurality of
                 carrier signals for modulating a bit stream, wherein each carrier signal has a phase
                 characteristic associated with the bit stream, the transceiver capable of:

                 associating each carrier signal with a value determined independently of any bit
                 value of the bit stream carried by that respective carrier signal, the value
                 associated with each carrier signal determined using a pseudo-random number
                 generator;

                 computing a phase shift for each carrier signal based on the value associated with
                 that carrier signal; and

                 combining the phase shift computed for each respective carrier signal with the
                 phase characteristic of that carrier signal to substantially scramble the phase
                 characteristics of the plurality of carrier signals, wherein multiple carrier signals
                 corresponding to the scrambled carrier signals are used by the first transceiver to
                 modulate the same bit value.

  ʼ008 Patent at cols. 11:41-12:14.

         Claim 14 of the ʼ041 Patent recites:

                 14. A multicarrier system including a first transceiver that uses a plurality of
                 carrier signals for receiving a bit stream, wherein each carrier signal has a phase
                 characteristic associated with the bit stream, the transceiver capable of receiving
                 the bit stream, wherein:

                 each carrier signal is associated with a value determined independently of any bit
                 value of the bit stream carried by that respective carrier signal, the value
                 associated with each carrier signal determined by a pseudo-random number
                 generator,

                 a phase shift for each carrier signal is based on:

                        the value associated with that respective carrier signal, and

                        the combining of a phase shift for each carrier signal with the phase
                        characteristic of that respective carrier signal so as to substantially
                        scramble the phase characteristics of the plurality of carrier signals,

                 multiple carrier signals corresponding to the plurality of phase shifted and
                 scrambled carrier signals are used by the first multicarrier transceiver to
                 demodulate a same input bit value of the received bit stream.




                                                   3
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 4 of 21 PageID #: 102449




  ʼ041 Patent at cols. 11:42-12:16.

      II.      LEGAL STANDARD

               A. Summary Judgment

            “The court shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

  disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

  330 (1986). Material facts are those “that could affect the outcome” of the proceeding, and “a

  dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury

  to return a verdict for the nonmoving party.” Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

  2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The burden on the

  moving party may be discharged by pointing out to the district court that there is an absence of

  evidence supporting the non-moving party’s case. Celotex, 477 U.S. at 323.

            The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

  for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986);

  Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460–61 (3d Cir. 1989). A non-moving

  party asserting that a fact is genuinely disputed must support such an assertion by: “(A) citing to

  particular parts of materials in the record, including depositions, documents, electronically stored

  information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

  other materials; or (B) showing that the materials cited [by the opposing party] do not establish

  the absence . . . of a genuine dispute . . . .” Fed. R. Civ. P. 56(c)(1).

            When determining whether a genuine issue of material fact exists, the court must view

  the evidence in the light most favorable to the non-moving party and draw all reasonable




                                                     4
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 5 of 21 PageID #: 102450




  inferences in that party’s favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476

  F.3d 180, 184 (3d Cir. 2007). A dispute is “genuine” only if the evidence is such that a

  reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 247–49.

  If the non-moving party fails to make a sufficient showing on an essential element of its case

  with respect to which it has the burden of proof, the moving party is entitled to judgment as a

  matter of law. See Celotex Corp., 477 U.S. at 322.

             B. Obviousness

         A patent claim is invalid as obvious under 35 U.S.C. § 103 “if the differences between

  the claimed invention and the prior art are such that the claimed invention as a whole would have

  been obvious before the effective filing date of the claimed invention to a person having ordinary

  skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103; see also KSR Int’l Co.

  v. Teleflex Inc., 550 U.S. 398, 406-07 (2007). “Under § 103, the scope and content of the prior art

  are to be determined; differences between the prior art and the claims at issue are to be

  ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background,

  the obviousness or nonobviousness of the subject matter is determined.” KSR, 550 U.S. at 406

  (internal citation and quotation marks omitted).

         A court is required to consider secondary considerations, or objective indicia of

  nonobviousness, before reaching an obviousness determination, as a “check against hindsight

  bias.” See In re Cyclobenzaprine Hydrochloride Extended–Release Capsule Patent Litig., 676

  F.3d 1063, 1078-79 (Fed. Cir. 2012). “Such secondary considerations as commercial success,

  long felt but unsolved needs, failure of others, etc., might be utilized to give light to the

  circumstances surrounding the origin of the subject matter sought to be patented.” Graham v.

  John Deere Co. of Kansas City, 383 U.S. 1, 17–18 (1966). Where “the content of the prior art,




                                                     5
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 6 of 21 PageID #: 102451




  the scope of the patent claim, and the level of ordinary skill in the art are not in material dispute,

  and the obviousness of the claim is apparent in light of these factors, summary judgment is

  appropriate.” KSR, 550 U.S. at 427.

               C. Anticipation

            “To show that a patent claim is invalid as anticipated, the accused infringer must show by

  clear and convincing evidence that a single prior art reference discloses each and every element

  of a claimed invention.” Silicon Graphics, Inc. v. ATI Tech., Inc., 607 F.3d 784, 796 (Fed. Cir.

  2010). “[E]very element of the claimed invention [must be described], either expressly or

  inherently, such that a person of ordinary skill in the art could practice the invention without

  undue experimentation.” Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331, 1346 (Fed. Cir.

  2009). As with infringement, the court construes the claims and compares them against the prior

  art. See Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir. 2010). “While

  anticipation is a question of fact, it may be decided on summary judgment if the record reveals

  no genuine dispute of material fact.” Encyclopaedia Britannica, Inc. v. Alpine Elecs. of Am.,

  Inc., 609 F.3d 1345, 1349 (Fed. Cir. 2010).

     III.      ANALYSIS

            Defendant has moved for summary judgment of invalidity and Plaintiff has moved for

  summary judgment of no invalidity. Defendant argues that U.S. Patent 6,625,219 to Stopler (D.I.

  1474-7, Exh. G., hereinafter “Stopler”) anticipates claim 26 of the ʼ627 Patent and renders Claim

  14 of the ʼ008 Patent and Claim 14 of the ʼ041 Patent obvious. (D.I. 1461 at 1). Defendant also

  asserts that the Asserted Claims are rendered obvious by a combination of U.S. Patent No.

  5,682,376 to Hayashino et al. (D.I. 1474-8, Exh. H, hereinafter “Hayashino”) and U.S. Patent

  No. 6,590,893 to Hwang et al. (D.I. 1474-9, Exh. I, hereinafter “Hwang”). (D.I. 1461 at 1).




                                                    6
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 7 of 21 PageID #: 102452




  Plaintiff argues that it is entitled to summary judgment of no invalidity on all of those grounds.

  (D.I. 1471 at 6-8, 14-16). Plaintiff also moves for summary judgment of no invalidity on the

  basis that the Asserted Claims are not made obvious by the combination of Hwang and Stopler,

  the combination of T1.413-1998 and Hayashino, the combination of U.S. Patent No. 6,144,696

  (D.I. 1474-10, Exh. J, hereinafter “Shively”) and Hayashino, or the combination of Stopler and

  the “Admitted Prior Art.” (Id. at 14-20). Plaintiff also contends that U.S. Patent No. 6,657,949

  (D.I. 1475-5, Exh. E, hereinafter “Jones”) does not anticipate the Asserted Claims. (D.I. 1471 at

  8-13).

              A. Anticipation of Claim 26 of the ʼ627 Patent by Stopler

           Defendant argues that Claim 26 of the ʼ627 Patent is anticipated by Stopler. Plaintiff,

  meanwhile, argues that Stopler does not anticipate this claim and has moved for summary

  judgment of no invalidity on this ground. (D.I. 1471 at 6).

           Claim 26, a dependent claim, recites, “The transceiver of claim 20 wherein the value

  varies with each DMT symbol.” (ʼ627 Patent at cols. 12:30-31). Claim 20 recites:

                  20. A multicarrier modulation transceiver that uses a transmission signal having a
                  plurality of carrier signals for modulating an input bit stream, each carrier signal
                  having a phase characteristic associated with the input bit stream, wherein the
                  multicarrier modulation transceiver is capable of associating each carrier signal
                  with a value determined independently of any input bit value carried by that
                  carrier signal, computing a phase shift for each carrier signal based on the value
                  associated with that carrier signal and combining the phase shift computed for
                  each carrier signal with the phase characteristic of that carrier signal so as to
                  substantially scramble the phase characteristics of the plurality of carrier signals.

  Id. at cols. 11:64-12:11 (emphasis added). At claim construction, I construed “substantially

  scramble the phase characteristics of the plurality of carrier signals” to mean “adjust the phase

  characteristics of the carrier signals by varying amounts to produce a transmission signal with a

  reduced peak to-average power ratio (PAR).” (D.I. 484 at 2).




                                                    7
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 8 of 21 PageID #: 102453




         Stopler is directed to data communications and processing. (Stopler at Abstract). Stopler

  does not address the problem of lowering PAR, but instead seeks to mitigate interference in data

  communications. (Id.). Specifically, Stopler states, “The present invention is for an

  encoding/framing scheme for multitone modulation over impulsive channels. The

  encoding/framing scheme allows efficient operation in multipoint to point channels which are

  affected by ingress (narrowband noise) and impulsive (burst) interference.” (Id. at col. 5:10-14).

  Stopler uses a “diagonalization scheme” where packets are spread over the various carriers over

  time, which reduces the effect of a burst of noise on an individual user’s packets. (Id. at col.

  5:64-67).

         Stopler does not discuss PAR, but it does briefly mention phase scrambling: “In order to

  randomize the overhead channel symbols, a phase scrambling sequence is applied to the output

  symbols. However, to simplify implementation, the phase scrambler is applied to all symbols,

  not just the overhead symbols.” (Id. at col. 12:24-28). Stopler suggests using a “pseudo-random

  generator,” which produces numbers that correspond with the phase rotations of the symbols. (Id.

  at col. 12:28-45).

         Defendant argues that Stopler teaches all elements of and, thus, anticipates Claim 26 of

  the ʼ627 Patent. (D.I. 1461 at 7). Plaintiff counters that Stopler does not anticipate this claim as

  (1) it does not result in a transmission signal with a reduced PAR and (2) it does not “adjust the

  phase characteristics of the carrier signals by varying amounts to produce a transmission signal

  with a reduced peak-to-average power ratio (PAR).” (D.I. 1519 at 6-10).

         The parties dispute whether the technique disclosed by Stopler “adjust[s] the phase

  characteristics of the carrier signals by varying amounts.”




                                                    8
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 9 of 21 PageID #: 102454




         Defendant’s expert, Dr. Leonard Cimini, Jr., points to a table in Stopler and describes

  how the output pair generated by a pseudo-random number generator is converted into a phase

  rotation of 0, π/2, π, or -π/2. (D.I. 1475-1, Exh. A at 73 of 281). He opines, “[T]he computed

  phase rotation of Stopler can be 0, 90, 180, or 270 degrees. Thus the phase characteristics are

  adjusted by varying amounts.” (Id. at 74 of 281).

         Plaintiff’s expert, Dr. Vijay Madisetti, disagrees. Dr. Madisetti opines, “Stopler discloses

  rotating the phases of all carriers within a multicarrier symbol (e.g., DMT [discrete multi-tone]

  symbol) by the same amount.” (D.I. 1475-2, Exh. B at 25 of 95). Dr. Madisetti states, “[A]

  POSITA would understand that Stopler uses the output of the pseudo-random generator to adjust

  the phase characteristics of all the carrier signals by the same amount of rotation, not by varying

  amounts as required by the claims.” (Id.). The parties’ experts dispute whether Stopler adjusts

  the phase characteristics of the carrier signals by the same amount of rotation or by varying

  amounts of rotation. This is a genuine dispute of material fact, and summary judgment on this

  issue in favor of either party would be inappropriate.

         The parties also dispute whether Stopler’s phase scrambling would reduce the PAR of the

  transmission signal. Dr. Cimini opines, “[W]ith regard to producing a transmission signal with a

  reduced peak-to-average power ratio (PAR), one of ordinary skill in the art would understand

  that applying a random phase rotation to the QAM symbols using the phase scrambler according

  to Stopler would result in a transmission signal with a reduced peak-to-average power ratio a

  non-trivial percentage of the time.” (D.I. 1475-1, Exh. A at 74-75 of 281).

         In contrast, Dr. Madisetti states, “[M]y opinion is that PAR is not reduced in Stopler

  because the QAM symbols within a DMT symbol are subject to the same rotation.” (D.I. 1475-2,

  Exh. B at 25 of 95). Dr. Madisetti explains, “Stopler’s invention is described in the context of




                                                   9
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 10 of 21 PageID #: 102455




  transmitting user (payload) data,” and, “Where payload data is transmitted, particularly on

  carriers having variable bit loading and using a bit scrambler, it is not reasonable to assume (as

  Dr. Cimini appears to have done) that further random phase rotation will reduce PAR.” (Id. at

  29-30 of 95). Dr. Madisetti opines, “[A] POSITA would not understand Stopler to disclose or

  contemplate a scheme for reducing PAR.” (Id. at 30 of 95). The parties’ experts disagree on

  whether Stopler reduces PAR of a transmission signal.

          In a related case I noted, “Reducing PAR is clearly not the intended function of Stopler.”

  TQ Delta, LLC v. Adtran, Inc., 2020 WL 3060751, at *4 (D. Del. June 9, 2020). Stopler does not

  mention PAR. In a proceeding involving a related patent, the Federal Circuit stated, “Stopler

  provides no express discussion of, nor any connection to, the PAR of a multicarrier transmitter.”

  TQ Delta, LLC v. Cisco Sys., Inc., 942 F.3d 1352, 1362 (Fed. Cir. 2019). In Cisco, the Federal

  Circuit determined that the patent at issue was not obvious over Stopler and another prior art

  reference. Specifically, the Federal Circuit concluded that there was not substantial evidence that

  a POSITA would be motivated to use the phase scrambler in Stopler as a solution to reduce PAR.

  Id. However, obviousness involves a different analysis than anticipation. The Federal Circuit did

  not address the question of whether Stopler inherently reduces PAR without it being an obvious

  solution to one of skill in the art.

          The fact that Stopler “provides no express discussion of, nor any connection to” PAR

  does not settle the anticipation inquiry. “[A] prior art reference may anticipate without disclosing

  a feature of the claimed invention if that missing characteristic is necessarily present, or inherent,

  in the single anticipating reference . . . [I]nherent anticipation [does not] require[] recognition in

  the prior art.” Schering Corp. v. Geneva Pharm., 339 F.3d 1373, 1377 (Fed. Cir. 2003). As the

  parties’ experts dispute whether a POSITA would understand Stopler to reduce PAR and the




                                                    10
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 11 of 21 PageID #: 102456




  Federal Circuit’s inquiry in Cisco did not involve anticipation, there is a genuine dispute of

  material fact. Both motions for summary judgment on this issue are denied.

             B. Obviousness of Claim 14 of the ʼ008 Patent and Claim 14 of the ʼ041 Patent:
                Combination of Stopler and Admitted Prior Art

         Defendant argues that the combination of Stopler and the Admitted Prior Art (that is,

  prior art as described by the asserted patents) renders Claim 14 of the ʼ008 Patent and Claim 14

  of the ʼ041 Patent obvious. (D.I. 1461 at 1). Defendant asserts that the ʼ134 Provisional

  Application to which the Family 4 Patents claim priority contains admissions about the prior art,

  including, “DMT modems existed at the time of the application,” and, “[M]odulating and

  demodulating the same bit values on multiple carriers was a known method for reducing bit error

  rates.” (Id. at 6). Defendant contends that there would be motivation to combine because a

  POSITA would recognize that randomizing phases, taught by Stopler, would reduce the problem

  of high PAR. (Id. at 12). Dr. Cimini opines that the Admitted Prior Art discloses multicarrier

  communication methods, and a POSITA would have been motivated to combine “methods of

  randomizing the phases of carriers, such as those described in Stopler, to solve the issue of high

  peak-to-average ratio and signal clipping by increasing the randomness of a signal.” (D.I. 1475-

  1, Exh. A at 93-95 of 281).

         Plaintiff counters that the combination of Stopler and the Admitted Prior Art does not

  render these claims obvious as (1) Stopler does not produce a transmission signal with a reduced

  PAR or adjust the phase characteristics of the carrier signals by varying amounts; (2) Defendant

  mischaracterizes the Provisional Application; and (3) a POSITA would not be motivated to

  combine Stopler with the Admitted Prior Art. (D.I. 1519 at 15-16).

         There is a disputed material fact as to whether Stopler reduces the PAR of transmission

  signals. Based on this, there is a disputed material fact regarding whether a POSITA would be



                                                  11
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 12 of 21 PageID #: 102457




  motivated to combine Stopler with the multicarrier communication methods disclosed in the

  Admitted Prior Art. If Stopler does not reduce PAR, there would likely be no motivation for a

  POSITA to combine it with the admitted prior art. Therefore, summary judgment of invalidity on

  this ground is inappropriate. It is for the jury to decide whether Stopler reduces PAR and whether

  a POSITA would be motivated to combine it with the Admitted Prior Art.

              C. Anticipation of Claim 26 of the ʼ627 Patent by Jones

          Plaintiff argues that it is entitled to summary judgment of no invalidity as Jones does not

  anticipate Claim 26 of the ʼ627 Patent. (D.I. 1471 at 8). Plaintiff contends that there is no

  evidence that Jones discloses (1) the “substantially scrambled” limitation or (2) that the value

  associated with each carrier signal varies with each DMT symbol. (Id. at 8-11). Defendant

  counters that Jones discloses both of those limitations. (D.I. 1513 at 12-15).

          Jones is directed to “digital communication systems employing orthogonal frequency

  division multiplexing (OFDM).” (Jones at col. 1:26-28). “OFDM divides the available spectrum

  within a channel into narrow subchannels.” (Id. at col. 2:2-4). In a “burst,” each subchannel in an

  OFDM system transmits one data symbol. (Id. at col. 2:4-5). Jones claims “[s]ystems and

  methods for efficient multiplexing of multiple access requests from disparate sources within a

  single OFDM burst.” (Id. at col. 2:51-53).

          Jones describes a phase scrambling technique in at least one embodiment. (Id. at cols.

  5:30-6:24). Jones states:

          The phase scrambling pattern consists of a series of values ranging from 0 to 3. A phase
          scrambling storage block 410 generates the values of the pattern in succession. A
          complex exponential block 412 represents the translation of the values ranging from 0
          through 3 into four possible phase rotation values: 0, π/2, π, 3π/2.

  (Id. at col. 6:1-6).




                                                   12
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 13 of 21 PageID #: 102458




         There is a genuine dispute of material fact as to whether Jones discloses that the value

  associated with each carrier signal varies with each DMT signal.

         Dr. Cimini opines that Jones discloses the use of a pseudo-random number generator to

  generate a value associated with each carrier signal and does not describe that this process would

  restart at each symbol period. (D.I. 1475-1, Exh. A at 136 of 281). Dr. Cimini states:

         [O]ne of ordinary skill in the art would understand that the process used to generate the
         random vector would continue to operate from one DMT symbol to the next symbol
         without restarting. If the generator is not restarted at the beginning of the DMT symbol
         (and using the same start value for the sequence), then the value for each carrier would
         vary between different DMT symbols.

  (Id.). He further opines:

         As a natural consequence, the value assigned to each respective subcarrier would not be
         the same for each symbol period, and thus would, in most instances, vary between DMT
         symbols. Because the sequence is random, and the set of pseudo-random numbers is
         finite (four values in the case of Jones – 0, 1, 2, and 3), there may be instances where the
         value is the same between DMT symbols. But these are coincidences. Accordingly, it is
         my opinion that it is inherent from the disclosure of Jones that the “value” associated
         with each subcarrier would vary with each DMT symbol.

  (Id. at 137 of 281). In other words, it is Dr. Cimini’s opinion that the process used to generate the

  random vector will operate continuously from one DMT symbol to the next, and that will cause

  the value for each carrier to vary.

         Dr. Madisetti, in contrast, opines that the pseudo-random number generator does not run

  continuously, as if it did, “the headend would not be able to decode the [request access (“RA”)]

  data successfully.” (D.I. 1475-2, Exh. B at 48 of 95). He continues, “If the Jones system used a

  pseudo-random number generator (PRBS) that ran continuously, as claimed by Dr. Cimini, a

  subscriber who wants to send an RA burst would not know what the current state of the PRBS

  was at the headend,” and the subscriber “would never be able to send data upstream.” (Id. at 48-

  49 of 95). Dr. Madisetti’s opinion is that a continuously running pseudo-random number




                                                   13
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 14 of 21 PageID #: 102459




  generator would not facilitate sending data upstream, but, “[I]f Jones uses a series scrambling

  sequence (i.e., a repeating pattern of 0, 1, 2, 3) that resets every DMT symbol then the subscriber

  and the head end will always know what phase scrambling values to use on each carrier.” (Id. at

  49 of 95).

          The parties’ experts dispute whether Jones discloses the limitation that the “value

  [associated with each carrier signal] varies with each DMT symbol.” This is a genuine dispute of

  material fact in the determination whether Jones anticipates Claim 26 of the ʼ627 Patent. For this

  reason, summary judgment on this issue is denied.

               D. Anticipation by Jones of Claim 14 of the ʼ041 Patent and Claim 14 of the ʼ008
                  Patent

          Plaintiff argues that Jones does not anticipate Claim 14 of the ʼ041 Patent and Claim 14

  of the ʼ008 Patent and moves for summary judgment of no invalidity on those grounds. (D.I.

  1471 at 12-13). Plaintiff contends that Jones does not disclose (1) the “substantially scrambled”

  limitation and (2) “a value determined using a pseudo-random number generator.” (Id. at 12).

  Defendant counters that it has admissible evidence that these limitations are met by Jones, which

  precludes the granting of summary judgment of no invalidity on this ground.

          I agree with Defendant. There is a genuine issue of material fact regarding whether Jones

  discloses “a value determined using a pseudo-random number generator.” The parties’ experts

  disagree as to whether Jones discloses this limitation. Jones describes:

          The phase scrambling pattern consists of a series of values ranging from 0 to 3. A phase
          scrambling storage block 410 generates the values of the pattern in succession.

  (Jones at col. 6:1-2).

          Dr. Madisetti opines that Jones does not disclose values generated by a pseudorandom

  number generator, as the values generated are “in succession.” Dr. Madisetti states, “A POSITA




                                                  14
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 15 of 21 PageID #: 102460




  would recognize that a series of successive values, 0, 1, 2, and 3, would be generated by, for

  example, a 4-bit serial-to-parallel convertor, not a pseudo-random number generator.” (D.I.

  1475-2, Exh. B at 50 of 95). Therefore, in Dr. Madisetti’s opinion, “[T]he phase scrambling

  pattern is not pseudo-random” (id. at 51 of 95), and, “Jones does not disclose ‘associating each

  carrier signal with a value . . . determined using a pseudorandom number generator,’ as recited

  by claim 14 of the [ʼ]041 patent” (id. at 53 of 95).

         Dr. Cimini disagrees: “[A] person of ordinary skill in the art would, given Jones’

  disclosure, understand that Jones’ phase scrambling pattern is generated by a pseudo-random

  number generator.” (D.I. 1475-1, Exh. A at 144 of 281). Dr. Cimini bases this opinion on a

  section in Jones that describes the process and result of retransmitting a burst access request.

  (Id.). Dr. Cimini opines:

         This would not result if the sequence was constant, because then, moving to a different
         tone set would not result in moving to a different portion of the sequence. Nor would it be
         the result if the sequence was periodic, because similarly, moving to a different tone set
         would not necessarily result in moving to a meaningfully different portion of the
         sequence, because the new tone set might coincide with the same period of the sequence.

   (Id.). Dr. Cimini’s opinion is that Jones discloses values resulting from a pseudo-random phase

  generator. (See id. at 143-45 of 281).

         The parties’ experts dispute whether Jones discloses values determined in sequence (not

  by a pseudo-random number generator) or by a pseudo-random number generator. This

  precludes summary judgment on anticipation of Claim 14 of the ʼ041 Patent and Claim 14 of the

  ʼ008 Patent by Jones.

             E. Obviousness: Combination of Hwang and Hayashino

         Defendant argues that the Asserted Claims are rendered obvious by the combination of

  Hayashino and Hwang. Defendant contends that Plaintiff does not dispute that factual




                                                   15
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 16 of 21 PageID #: 102461




  disclosures of the references and that a POSITA would be motivated to combine the references

  because both “relate to high-speed multicarrier modulation” and “recognize issues with high

  peak-to-average ratio and redundant transmission.” (D.I. 1461 at 17). Plaintiff, meanwhile,

  moves for summary judgment of no invalidity on this ground. Plaintiff argues that there is no

  evidence that (1) the combination of Hayashino and Hwang disclose the “substantially scramble”

  limitation; and (2) a POSITA would not be motivated to combine the teachings of the two

  references. (D.I. 1471 at 14-15).

         Hwang describes a multicarrier communication system that uses DMT modulation to

  transmit data over a channel. (Hwang at cols. 5:12-6:21; D.I. 1475-1, Exh. A at 63 of 281).

  Hayashino is directed to methods of OFDM. (Hayashino at col. 1:7-9; D.I. 1475-1, Exh. A at 58

  of 281). Hayashino teaches that high PAR can occur when transmission signals are in phase with

  each other and discloses a process for scrambling phase characteristics of carrier signals.

  (Hayashino at cols. 2:65-3:36, 12:27-48; D.I. 1475-1, Exh. A at 59 of 281). Defendant maintains

  that the combination of these two prior art references renders the Asserted Claims obvious. (D.I.

  1461 at 12).

         Dr. Cimini states, “Hwang therefore proposes to increase the number of carriers

  modulated with the same bits, which, in turn, would increase the probability of constructive

  interference, and a high peak-to-average ratio[].” (D.I. 1475-1, Exh. A at 238 of 281). Dr. Cimini

  opines, “[O]ne of ordinary skill in the art would have been motivated to combine the teachings of

  Hayashino, and its methods for phase scrambling, with the teachings of Hwang, with its

  reference to multicarrier communications systems and increased probability of high peak to

  average ratio.” (Id. at 241 of 281).




                                                  16
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 17 of 21 PageID #: 102462




         Dr. Madisetti disagrees. In Dr. Madisetti’s opinion, Hwang’s disclosure “does not result

  in a PAR problem.” (D.I. 1475-2, Exh. B at 73 of 95). Dr. Madisetti opines that the “differential

  coder” taught by Hwang would not increase PAR. (Id. at 73-75 of 95). Dr. Madisetti states, “[A]

  POSITA would recognize that Hwang does not have a PAR that needs to be addressed/remedied.

  Accordingly, a POSITA would not be motivated to modify Hwang with any PAR reducing

  technique or with Hayashino.” (Id. at 77 of 95).

         The parties’ experts dispute whether the system disclosed by Hwang increases PAR. This

  creates a genuine issue of material fact, as if PAR is not increased in Hwang, a POSITA would

  not be motivated to combine Hwang with the phase scrambling techniques disclosed in

  Hayashino. Therefore, Defendant’s motion for summary judgment of invalidity and Plaintiff’s

  motion for summary judgment of no invalidity are denied on this ground.

             F. Obviousness: Combination of Stopler and Hwang

         Plaintiff argues that it is entitled to summary judgment of no invalidity on this ground as

  the combination of Stopler and Hwang do not render the Asserted Claims obvious. (D.I. 1471 at

  14-16). Plaintiff asserts that there is no evidence that the combination discloses the “substantially

  scramble” limitation or that a POSITA would be motivated to combine the references. (Id.).

  Defendant contends that it has carried its burden to show that the combination meets the

  “substantially scramble” limitation and that a POSITA would be motivated to combine the

  references. (D.I. 1513 at 17).

         Dr. Cimini opines that a POSITA would be motivated to combine the “methods for phase

  scrambling” disclosed in Stopler with the “teachings of Hwang, with its reference to multicarrier

  communications systems and increased probability of high peak to average ratio.” (D.I. 1475-1,

  Exh. A at 278 of 281). Dr. Madisetti states, “Hwang’s differential coding technique does not




                                                   17
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 18 of 21 PageID #: 102463




  result in a PAR problem,” and thus, “[A] POSITA would not be motivated to modify Hwang

  with any PAR reducing technique or with Stopler (even if one were to incorrectly assume that

  Stopler reduces PAR).” (D.I. 1475-2, Exh. B at 80 of 95).

         Disputed material facts preclude the granting of summary judgment on this combination.

  As previously discussed, there is a disputed material fact as to whether Stopler’s disclosed phase

  scrambling would reduce PAR. Further, whether the communication system disclosed by Hwang

  has a PAR problem is also a disputed issue of material fact. Therefore, it is also disputed whether

  a POSITA would be motivated to combine Stopler and Hwang, because if Stopler does not

  reduce PAR or if Hwang does not disclose a system with increased PAR, there would be no

  motivation to combine these prior art references. Therefore, summary judgment for this

  combination is denied.

             G. Obviousness: Combination of T1.413-1998 and Hayashino

         Plaintiff argues that the combination of T1.413-1998 and Hayashino do not render the

  Asserted Claims obvious. (D.I. 1471 at 16). Defendant maintains that it has adduced sufficient

  evidence to show that the combination of these references meets the “substantially scramble”

  limitation of the Asserted Claims and that a POSITA would be motivated to combine the two

  references. (D.I. 1513 at 17-18).

         T1.413-1998 is a technical standard relating to “Asymmetrical Digital Subscriber Line

  (ADSL) Equipment” published in 1998. (D.I. 1475-1, Exh. A at 55-56 of 281). T1.413-1998

  “discloses a reference model for data transmission” and was intended to define the minimal

  requirements for satisfactory transmission of such data. (Id. at 56 of 281).

         Dr. Cimini opines that one of ordinary skill in the art would have been motivated to

  combine the teachings of Hayashino and T1.413-1998 as both “recognize the same problem –




                                                   18
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 19 of 21 PageID #: 102464




  signal clipping as a result of a signal with a high peak-to-average ratio.” (Id. at 221 of 281). Dr.

  Cimini explains that T1.413-1998 discusses initialization methods that carry the same input bits

  on multiple carriers, which can cause increased PAR. (Id. at 221-23 of 281). In Dr. Cimini’s

  opinion, a POSITA “would be motivated to use the phase scrambling techniques in Hayashino,

  which solve the problem of high peak-to-average ratio and signal clipping, to solve the same

  problem in T1.413-1998.” (Id. at 221 of 281).

         Dr. Madisetti, however, reviewed simulations of the system described by T1.413-1998

  and states, “[T]he T1.413-1998 initialization scheme will never exhibit a PAR that is problematic

  or that requires a remedy. Accordingly, contrary to Dr. Cimini’s opinions, a POSITA would not

  be motivated to modify T1.413-1998 to attempt to reduce PAR or to combine it with the

  teachings of Hayashino.” (D.I. 1475-2, Exh. B at 67-70 of 95).

         Thus, there is a genuine dispute of material fact over whether a POSITA would be

  motivated to combine T1.413-1998 with Hayashino. The parties’ experts disagree as to whether

  T1.413-1998 describes a system with increased PAR, and if there is no increased PAR, a

  POSITA would not be motivated to combine it with a phase scrambling technique. For that

  reason, summary judgment on this ground is denied.

             H. Obviousness: Combination of Shively and Hayashino

         Plaintiff argues that the combination of prior art references Shively and Hayashino do not

  render the Asserted Claims obvious, and therefore, it is entitled to summary judgment of no

  invalidity. (D.I. 1471 at 19-20). Defendant maintains that it has shown sufficient evidence that a

  POSITA would be motivated to combine these references. (D.I. 1513 at 19-20).

         Shively “relates to discrete multitone transmission (DMT) of data by digital subscriber

  loop (DSL) modems and more specifically to the allocation of bits, respectively, to the discrete




                                                   19
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 20 of 21 PageID #: 102465




  multitones.” (Shively at col. 1:5-8). Shively’s bit allocation technique suggests transmitting the

  same data on multiple subchannels to compensate for noisy environments. (Id. at col. 15:47-52).

         Dr. Cimini opines that Shively discloses a multicarrier transmission system where

  multiple carriers are used to carry the same input bits, and that, in such a system, performance

  can suffer due to high PAR and signal clipping. (D.I. 1475-1, Exh. A at 264-65 of 281). Based on

  this, and Dr. Cimini’s analysis of Hayashino, he opines, “[O]ne of ordinary skill in the art would

  have been motivated to combine the teachings of Hayashino, and its methods for phase

  scrambling, with the teachings of Shively, with its reference to multicarrier communications

  systems and increased probability of high peak to average ratio.” (Id. at 267 of 281).

         Dr. Madisetti, however, opines that a POSITA would not be motivated to combine

  Shively and Hayashino. Dr. Madisetti, after reviewing simulations, determined it “is wrong to

  conclude[] that Shively suffers from signal clipping at an unacceptable rate,” and thus, a

  “POSITA would not perceive Shively as having a problematic PAR.” (D.I. 1475-2, Exh. B at 55

  of 95). He concludes, “Shively’s technique does not cause an increase in PAR that would violate

  the prescribed clipping rate of the relevant DSL standards, [so] a POSITA would not be

  motivated to modify Shively with a PAR reduction technique.” (Id. at 87 of 95).

         There is a genuine dispute of material fact regarding whether a POSITA would be

  motivated to combine Shively and Hayashino. If Shively’s disclosed system does not result in a

  problematic PAR, a POSITA would not be motivated to combine it with the phase scrambling

  taught in Hayashino. Summary judgment of no invalidity, therefore, cannot be granted on this

  ground.




                                                  20
Case 1:13-cv-01835-RGA Document 1589 Filed 08/16/21 Page 21 of 21 PageID #: 102466




     IV.      CONCLUSION

           Defendant’s Motion for Summary Judgment of Invalidity of the Family 4 Patents is

  denied. Plaintiff’s Motion for Summary Judgment of No Invalidity is denied.

           A separate order will be entered.




                                                 21
